
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

Dated as of January 22, 2004

among

iSTAR FINANCIAL INC.

and

BEAR, STEARNS & CO. INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

PURCHASE AGREEMENT   1 SECTION 1.   Representations and Warranties   2
                (a)   Representations and Warranties by the Company   2     (1)
  SEC Documents   2     (2)   No Material Liabilities   2     (3)  
Capitalization   2     (4)   No Registration Rights   2     (5)   No Equity
Interests   2     (6)   Market Manipulation   2     (7)   Power and Authority  
3     (8)   Authorization of this Agreement   3     (9)   Authorization of
Registration Rights Agreement   3     (10)   Authorization and Description of
Securities   3     (11)   Absence of Defaults and Conflicts   3     (12)   No
Violations   4     (13)   Investment Company Act   4     (14)   Title to
Property   4     (15)   Possession of Intellectual Property   4     (16)  
Possession of Licenses and Permits   4     (17)   Independent Accountants   5  
  (18)   Financial Statements   5     (19)   Internal Accounting Controls   5  
  (20)   Litigation   5     (21)   Dividends and Distributions   5     (22)  
REIT Status   5     (23)   Taxes   5     (24)   Insurance   6     (25)   Pension
Plans   6     (26)   Absence of Labor Dispute   6     (27)   Environmental Laws
  6     (28)   Other Agreements   7     (29)   Absence of Materially Adverse
Change   7     (30)   No Receiver or Liquidator   7     (31)   Rule 144A
Eligibility   7     (32)   Integration; No General Solicitation   7
                (b)   Officers' Certificates   8 SECTION 2.   Sale and Delivery
to the Initial Purchaser; Closing   8                 (a)   Preferred Stock   8
                (b)   Payment   8                 (c)   Qualified Institutional
Buyer; Accredited Investor   8                 (d)   Denominations; Registration
  8 SECTION 3.   Covenants of the Company   8                 (a)   Notice and
Effect of Material Events   8                 (b)   Blue Sky Qualifications   8
                (c)   Rule 158   9                 (d)   Reporting Requirements
  9                 (e)   Qualification as a REIT   9              


i

--------------------------------------------------------------------------------

                (f)   Ratings   9                 (g)   Registration Rights
Agreement   9                 (h)   Liquidity   9 SECTION 4.   Payment of
Expenses   10                 (a)   Expenses   10                 (b)  
Termination of Agreement   10 SECTION 5.   Conditions of Initial Purchaser's
Obligations   10                 (a)   Execution of Registration Rights
Agreement   10                 (b)   Opinions of Counsel for Company   10
                (c)   Opinion of Counsel for Initial Purchaser   10
                (d)   Officers' Certificate   11                 (e)  
Maintenance of Rating   11                 (f)   Additional Documents   11
                (g)   Termination of this Agreement   11 SECTION 6.  
Indemnification   11                 (a)   Indemnification of the Initial
Purchaser by the Company   11                 (b)   Actions against Parties;
Notification   12 SECTION 7.   Contribution.   12 SECTION 8.   Representations,
Warranties and Agreements to Survive Delivery   14 SECTION 9.   Termination   14
                (a)   Termination; General   14                 (b)  
Liabilities   14 SECTION 10.   Default by the Company.   14 SECTION 11.  
Notices   15 SECTION 12.   Parties   15 SECTION 13.   GOVERNING LAW AND TIME  
15 SECTION 14.   Effect of Headings   15
SCHEDULE A
 
SUBSIDIARIES
 
Sch. A-1 EXHIBIT A   FORM OF REGISTRATION RIGHTS AGREEMENT   Exh. A-1 EXHIBIT B
  FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY TO BE DELIVERED PURSUANT TO
SECTION 5(b)   Exh. B-1

ii

--------------------------------------------------------------------------------

iSTAR FINANCIAL INC.
(a Maryland corporation)

3,300,000 Shares of Series H Variable Rate Preferred Stock

Liquidation Preference $25.00 per share

PURCHASE AGREEMENT

January 22, 2004

Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179

Ladies and Gentlemen:

        iStar Financial Inc., a Maryland corporation (the "Company") confirms
its agreement with Bear, Stearns & Co. Inc. (the "Initial Purchaser") with
respect to the issue and sale by the Company and the purchase by the Initial
Purchaser of 3,300,000 shares of its Series H Variable Rate Preferred Stock, par
value $.001 per share, with a liquidation preference of $25.00 per share (the
"Preferred Stock").

        The Preferred Stock will be authorized by, and subject to the terms and
conditions of, the Company's Articles Supplementary, as defined herein.

        The Initial Purchaser and its direct and indirect transferees shall be
entitled to the benefits of a Registration Rights Agreement, to be dated as of
the Closing Time (as hereinafter defined) and to be substantially in the form
attached hereto as Exhibit A (the "Registration Rights Agreement").

        All references in this Agreement to financial statements and schedules
and other information which is "contained," "included" or "stated" in the SEC
Documents (as hereinafter defined) (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which are incorporated by reference in the SEC Documents, and all
references in this Agreement to amendments or supplements to the SEC Documents
shall be deemed to mean and include the filing of any document under the
Securities Exchange Act of 1934, as amended (the "1934 Act"), which is
incorporated by reference in the SEC Documents.

        The term "subsidiary" means a corporation, partnership or other entity,
a majority of the outstanding voting stock, partnership interests or other
equity interests, as the case may be, of which is owned or controlled, directly
or indirectly, by the Company or by one or more other subsidiaries of the
Company.

1

--------------------------------------------------------------------------------

        SECTION 1.    Representations and Warranties.    

        (a)    Representations and Warranties by the Company.    The Company
represents and warrants to the Initial Purchaser, as of the date hereof and as
of the Closing Time (as defined below) (in each case, a "Representation Date"),
and agrees with the Initial Purchaser, as follows:

        (1)    SEC Documents.    The Company has filed all documents with the
Securities Exchange Commission (the "Commission") that it is required to file
under the Securities Act of 1933 (the "1933 Act") and the 1934 Act, as
applicable (the "SEC Documents"), and, at the time so filed, such documents
conformed in all material respects to the requirements of the 1933 Act or the
1934 Act, as applicable, and the rules and regulations of the Commission
thereunder and, at the time so filed, none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and for so long as the
Initial Purchaser owns any shares of the Preferred Stock, any further documents
so filed and incorporated by reference in the documents filed with the
Commission or any further amendment or supplement thereto, when such documents
become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the 1933 Act or the 1934
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

        (2)    No Material Liabilities.    Subsequent to the respective dates as
of which information is given in the SEC Documents (x) the Company and its
subsidiaries, taken as a whole, have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business; (y) the Company has not purchased any of its
outstanding capital stock; and (z) there has not been any material change in the
capital stock of the Company, or in the short-term or long-term debt of the
Company and its subsidiaries, taken as a whole, except in each case as described
in or contemplated by the SEC Documents.

        (3)    Capitalization.    The Company has an authorized, issued and
outstanding capitalization as set forth in the SEC Documents. All of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable.

        (4)    No Registration Rights.    No holder of securities of the Company
or any of its subsidiaries will be entitled to have such securities registered
under the registration statement required to be filed by the Company pursuant to
the Registration Rights Agreement.

        (5)    No Equity Interests.    Except for the shares of capital stock of
each of the subsidiaries owned by the Company and such subsidiaries, neither the
Company nor any such subsidiary owns any shares of stock or any other equity
securities of any corporation or has any equity interest in any firm,
partnership, association or other entity, except in connection with an
investment in its ordinary course of business, or as otherwise described in or
contemplated by the SEC Documents.

        (6)    Market Manipulation.    Neither the Company nor any of its
affiliates, nor any person acting on behalf of any of them has, directly or
indirectly, taken any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Preferred Stock.

2

--------------------------------------------------------------------------------




        (7)    Power and Authority.    The Company has been duly incorporated
and is validly existing as a corporation in good standing under the law of its
jurisdiction of incorporation with full power and authority to own, lease and
operate its properties and assets and conduct its business as described in the
SEC Documents, is duly qualified to transact business and is in good standing in
each jurisdiction in which its ownership, leasing or operation of its properties
or assets or the conduct of its business requires such qualification, except
where the failure to be so qualified does not amount to a material liability or
disability to the Company and its subsidiaries, taken as a whole, and has full
power and authority to execute and perform its obligations under this Agreement
and the Registration Rights Agreement; each subsidiary of the Company is duly
organized and validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to transact business and is
in good standing in each jurisdiction in which its ownership, leasing or
operation of its properties or assets or the conduct of its business requires
such qualification, except where the failure to be so qualified does not amount
to a material liability or disability to the Company and its subsidiaries, taken
as a whole, and each has full power and authority to own, lease and operate its
properties and assets and conduct its business as described in the SEC
Documents; all of the issued and outstanding shares of capital stock of each of
the Company's subsidiaries have been duly authorized and are fully paid and
non-assessable and, except for SFT II, Inc., pledges made in connection with the
Company's $300 million revolving credit facility maturing in July 2004 and as
otherwise set forth in the SEC Documents, are owned beneficially by the Company
free and clear of any security interests, liens, encumbrances, equities or
claims. The only subsidiaries of the Company are the subsidiaries listed on
Schedule A hereto.

        (8)    Authorization of this Agreement.    The execution and delivery of
this Agreement has been duly authorized by all necessary corporate action of the
Company, and this Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the other parties
hereto, will be the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

        (9)    Authorization of Registration Rights Agreement.    The execution
and delivery of the Registration Rights Agreement has been duly authorized by
all necessary corporate action of the Company, and the Registration Rights
Agreement has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the other parties hereto, will be the
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

        (10)    Authorization and Description of Securities.    The shares of
Preferred Stock to be purchased by the Initial Purchaser from the Company have
been duly authorized for issuance and sale to the Initial Purchaser pursuant to
this Agreement and, when issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, the Preferred
Stock will be validly issued and fully paid and non-assessable; at or prior to
the date hereof, the Company will have executed and filed the Articles
Supplementary (the "Articles Supplementary") to the Company's Charter
establishing the terms of the Preferred Stock with the State Department of
Assessments and Taxation of Maryland; no holder of the Preferred Stock will be
subject to personal liability by reason of being such a holder; and the issuance
of the Preferred Stock is not subject to the preemptive or other similar rights
of any securityholder of the Company.

        (11)    Absence of Defaults and Conflicts.    The execution and delivery
by the Company of, and the performance by the Company of its obligations under,
this Agreement and the Registration Rights Agreement, the compliance by the
Company with the provisions of this Agreement and the Registration Rights
Agreement and the consummation of the transactions herein and therein
contemplated do not (x) require the consent, approval, authorization,

3

--------------------------------------------------------------------------------




registration or qualification of or with any governmental authority, except such
as have been obtained or made or such as may be required by the state securities
or Blue Sky laws of the various states of the United States of America or other
U.S. jurisdictions in connection with resales of the Preferred Stock by the
Initial Purchaser, or (y) conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or any of their respective properties are bound, or
the charter documents or bylaws of the Company or any of its subsidiaries, or
any statute or any judgment, decree, order, rule or regulation of any court or
other governmental authority or any arbitrator applicable to the Company or any
of its subsidiaries.

        (12)    No Violations.    Neither the Company nor any of its
subsidiaries is in violation of any term or provision of its charter documents
or bylaws, or in breach of or in default under any statute or any judgment,
decree, order, rule or regulation of any court or other governmental authority
or any arbitrator applicable to the Company or any of its subsidiaries, the
consequence of which violation, breach or default would have a materially
adverse effect on or constitute a materially adverse change in, or constitute a
development involving a prospective materially adverse effect on or change in,
the condition (financial or otherwise), earnings, properties, business affairs
or business prospects, net worth or results of operations of the Company or of
its subsidiaries, taken as a whole (a "Material Adverse Effect").

        (13)    Investment Company Act.    The Company is not an "investment
company" and, after giving effect to the offering of the Preferred Stock
contemplated by this Agreement and the application of the proceeds therefrom to
redeem the Company's outstanding 93/8% Series B Cumulative Redeemable Preferred
Stock and its 9.20% Series C Cumulative Redeemable Preferred Stock, will not be
an "investment company", as such term is defined in the Investment Company Act
of 1940, as amended (the "1940 Act").

        (14)    Title to Property.    The Company and each of its subsidiaries
have good and marketable title in fee simple to all items of real property and
marketable title to all personal property owned by each of them, in each case
free and clear of any security interests, liens, encumbrances, equities, claims
and other defects, except such as do not materially and adversely affect the
value of such property and do not interfere with the use made or proposed to be
made of such property by the Company or such subsidiary, and any real property
and buildings held under lease by the Company or any such subsidiary are held
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not interfere with the use made or proposed to be made of such
property and buildings by the Company or such subsidiary, in each case except as
described in or contemplated by the SEC Documents.

        (15)    Possession of Intellectual Property.    The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, all material
patents, patent applications, trademarks, service marks, trade names, licenses,
know-how, copyrights, trade secrets and proprietary or other confidential
information necessary to operate the business now operated by them, and neither
the Company nor any such subsidiary has received any notice of infringement of
or conflict with asserted rights of any third party with respect to any of the
foregoing which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, except as
described in or contemplated by the SEC Documents.

        (16)    Possession of Licenses and Permits.    The Company and its
subsidiaries possess all consents, licenses, certificates, authorizations and
permits issued by the appropriate federal,

4

--------------------------------------------------------------------------------




state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, except as described in or contemplated by the SEC Documents.

        (17)    Independent Accountants.    PriceWaterhouseCoopers LLP, who has
certified certain financial statements of the Company and its consolidated
subsidiaries and delivered their report with respect to the audited consolidated
financial statements and schedules included or incorporated in the SEC
Documents, are independent public accountants as required by the 1933 Act and
the 1933 Act Regulations.

        (18)    Financial Statements.    The consolidated financial statements
and schedules of the Company and its consolidated subsidiaries included or
incorporated in the SEC Documents were prepared in accordance with generally
accepted accounting principles ("GAAP") consistently applied throughout the
periods involved (except as otherwise noted therein) and they present fairly the
financial condition of the Company as at the dates at which they were prepared
and the results of operations of the Company in respect of the periods for which
they were prepared. The financial information included in the SEC Documents
complies with the requirements of Regulation G and Item 10 of Regulation S-K of
the Commission.

        (19)    Internal Accounting Controls.    The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (w) transactions are executed in accordance
with management's general or specific authorizations; (x) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (y) access to assets
is permitted only in accordance with management's general or specific
authorization; and (z) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        (20)    Litigation.    No legal or governmental proceedings are pending
or threatened to which the Company or any of its subsidiaries is a party or to
which the property of the Company or any of its subsidiaries is subject that
would be required to be described in a prospectus filed pursuant to the 1933 Act
and are not described therein; and no statutes, regulations, contracts or other
documents that are required to be described or incorporated in the SEC Documents
are not described or incorporated therein as required.

        (21)    Dividends and Distributions.    The Company is not currently
prohibited, directly or indirectly, from paying any dividends or making any
other distribution on its capital stock, in each case except for restrictions
upon the occurrence of a default or failure to meet financial covenants or
conditions under existing agreements.

        (22)    REIT Status.    The Company is organized in conformity with the
requirements for qualification as a real estate investment trust ("REIT") under
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended (the
"Code"), and its method of operation as described in the SEC Documents has
enabled it since January 1, 1998, and will enable it to continue, to meet the
requirements for taxation as a REIT under the Code.

        (23)    Taxes.    The Company has filed all foreign, federal, state and
local tax returns that are required to be filed or has requested extensions
thereof (except in any case in which the failure so to file would not have a
Material Adverse Effect) and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it (except in any case in
which the failure so to pay would not have a Material Adverse Effect), to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is

5

--------------------------------------------------------------------------------




currently being contested in good faith or as described in or contemplated by
the SEC Documents.

        (24)    Insurance.    The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged; neither the Company nor any such subsidiary has been
refused any insurance coverage sought or applied for; and neither the Company
nor any such subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect, except as
described in or contemplated by the SEC Documents.

        (25)    Pension Plans.    The Company and each of its subsidiaries are
in compliance in all material respects with all presently applicable provisions
of the Employee Retirement Income Security Act of 1974, as amended, including
the regulations and published interpretations thereunder ("ERISA"); no
"reportable event" (as defined in ERISA) has occurred with respect to any
"pension plan" (as defined in ERISA) for which the Company would reasonably be
expected to have any liability; the Company has not incurred and does not expect
to incur liability under (x) Title IV of ERISA with respect to termination of,
or withdrawal from, any "pension plan" or (y) Sections 412 or 4971 of the Code
or the regulations and published interpretations thereunder; and each "pension
plan" for which the Company would have any liability that is intended to be
qualified under Section 401(a) of the Code has received a determination letter
from the Internal Revenue Service to the effect that it is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the plan to not be adversely affected by such
determination.

        (26)    Absence of Labor Dispute.    No labor dispute with the employees
of the Company or any of its subsidiaries exists or is threatened or imminent
that could have a Material Adverse Effect, except as described in or
contemplated by the SEC Documents.

        (27)    Environmental Laws.    Except as described in or contemplated by
the SEC Documents, and except as would not otherwise reasonably be expected to
have a Material Adverse Effect, (A) the Company and each of its subsidiaries is
in compliance with and not subject to any known liability under applicable
Environmental Laws (as defined below), (B) the Company and each of its
subsidiaries has made all filings and provided all notices required under any
applicable Environmental Law, (C) there is no civil, criminal or administrative
action, suit, demand, claim, hearing, notice of violation, investigation,
proceeding, notice or demand letter or request for information pending or, to
the best knowledge of the Company, threatened against the Company or any of its
subsidiaries under any Environmental Law, (D) no lien, charge, encumbrance or
restriction has been recorded under any Environmental Law with respect to any
assets, facility or property owned, operated or leased by the Company or any of
its subsidiaries, (E) neither the Company nor any of its subsidiaries has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended ("CERCLA"), or any comparable law, (F) no property owned or
operated by the Company or any of its subsidiaries is (i) listed or, to the best
knowledge of the Company, proposed for listing on the National Priorities List
under CERCLA or (ii) listed in the Comprehensive Environmental Response,
Compensation and Liability Information System List promulgated pursuant to
CERCLA, or on any comparable list maintained by any governmental authority,
(G) neither the Company nor any of its subsidiaries is subject to any order,
decree or agreement requiring, or otherwise obligated or required to perform any
response or corrective action under any Environmental Law, (H) there are no past
or present

6

--------------------------------------------------------------------------------




actions, occurrences or operations which could reasonable be expected to prevent
or interfere with compliance by the Company with any applicable Environmental
Law or to result in liability under any applicable Environmental Law. For
purposes of this Agreement, "Environmental Laws" means the common law and all
applicable foreign, federal, provincial, state and local laws or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered thereunder, relating to pollution or protection of public or employee
health and safety or the environment (including, without limitation, ambient
air, surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to (i) emissions, discharges, releases or
threatened releases of Hazardous Materials into the environment, (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of Hazardous Materials and (iii) underground and
aboveground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom. "Hazardous Material" means any
pollutant, contaminant, waste, chemical, substance or constituent, including,
without limitation, petroleum or petroleum products subject to regulation or
which can give rise to liability under any Environmental Laws.

        (28)    Other Agreements.    No default exists, and no event has
occurred which, with notice or lapse of time or both, would constitute a default
in the due performance and observance of any term, covenant or condition of any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or any of their respective properties is bound,
except any default that would not have a Material Adverse Effect.

        (29)    Absence of Materially Adverse Change.    Subsequent to the
respective dates as of which information is given in the SEC Documents, neither
the Company nor any of its subsidiaries has sustained any material loss or
interference with their respective businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any labor dispute or any legal or governmental proceeding, and there has
been no materially adverse change (including, without limitation, a change in
management or control), or development involving a prospective materially
adverse change, in the condition (financial or otherwise), management, earnings,
property, business affairs or business prospects, stockholders' equity, net
worth or results of operations of the Company or any of its subsidiaries, taken
as a whole, other than as described in or contemplated by the SEC Documents.

        (30)    No Receiver or Liquidator.    No receiver or liquidator (or
similar person) has been appointed in respect of the Company or any subsidiary
of the Company or in respect of any part of the assets of the Company or any
subsidiary of the Company; no resolution, order of any court, regulatory body,
governmental body or otherwise, or petition or application for an order, has
been passed, made or presented for the winding up of the Company or any
subsidiary of the Company or for the protection of the Company or any such
subsidiary from its creditors; and the Company has not, and no subsidiary of the
Company has, stopped or suspended payments of its debts, become unable to pay
its debts or otherwise become insolvent.

        (31)    Rule 144A Eligibility.    No securities of the Company or any of
its subsidiaries are of the same class (within the meaning of Rule 144A under
the 1933 Act) as the Preferred Stock and listed on a national securities
exchange registered under Section 6 of the 1934 Act, or quoted in a U.S.
automated inter-dealer quotation system.

        (32)    Integration; No General Solicitation.    None of the Company, or
any of its subsidiaries or any of their respective Affiliates (as defined in
Rule 501(b) of Regulation D

7

--------------------------------------------------------------------------------




under the 1933 Act) has directly, or through any agent, (i) sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
"security" (as defined in the 1933 Act) that is or could be integrated with the
sale of the Preferred Stock in a manner that would require the registration
under the 1933 Act of the Preferred Stock or (ii) engaged in any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the 1933 Act) in connection with the offering of the Preferred Stock or in
any manner involving a public offering within the meaning of Section 4(2) of the
1933 Act. Assuming the accuracy of the representations and warranties of the
Initial Purchaser in Section 2(c) hereof, it is not necessary in connection with
the offer, sale and delivery of the Preferred Stock to the Initial Purchaser in
the manner contemplated by this Agreement to register any of the Preferred Stock
under the 1933 Act.

        (b)    Officers' Certificates.    Any certificate signed by any officer
of the Company or any of its subsidiaries delivered to the Initial Purchaser or
to counsel for the Initial Purchaser shall be deemed a representation and
warranty by the Company to the Initial Purchaser as to the matters covered
thereby.

        SECTION 2.    Sale and Delivery to the Initial Purchaser; Closing.    

        (a)    Preferred Stock.    On the basis of the representations and
warranties contained herein and subject to the terms and conditions herein set
forth, the Company agrees to sell the Preferred Stock to the Initial Purchaser
and the Initial Purchaser agrees to purchase the Preferred Stock from the
Company, at a price of $25.00 per share, or $82,500,000.00 in the aggregate.

        (b)    Payment.    Payment of the purchase price for, and delivery of,
the Preferred Stock shall be made at the office of Clifford Chance US LLP,
200 Park Avenue, New York, New York 10166-0153, or at such other place as shall
be agreed upon by the Initial Purchaser and the Company, at 11:00 A.M. (Eastern
time) on January 22, 2004 (such time and date of payment and delivery being
herein called "Closing Time").

        Payment shall be made to the Company by wire transfer of same day funds
payable to the order of the Company, against delivery to the Initial Purchaser
or its designee.

        (c)    Qualified Institutional Buyer; Accredited Investor.    The
Initial Purchaser represents and warrants to, and agrees with, the Company that
it is a "qualified institutional buyer" within the meaning of Rule 144A under
the 1933 Act and an "accredited investor" within the meaning of Rule 501(a)
under the 1933 Act.

        (d)    Denominations; Registration.    The Preferred Stock shall be
registered in the name of the Initial Purchaser. The Preferred Stock shall be
made available for examination by the Initial Purchaser in The City of New York
at Closing Time.

        SECTION 3.    Covenants of the Company.    

        The Company covenants with the Initial Purchaser as follows:

        (a)    Notice and Effect of Material Events.    The Company shall comply
with the 1933 Act, and 1934 Act and the rules and regulations of the Commission
promulgated thereunder and immediately notify the Initial Purchaser, and confirm
such notice in writing, of (x) any filing made by the Company of information
relating to the offering of the Preferred Stock with the Commission, the
National Association of Securities Dealers, Inc. (the "NASD"), the New York
Stock Exchange (the "NYSE") or any securities exchange or any other regulatory
body in the United States or any other jurisdiction, and (y) so long as the
Initial Purchaser owns Preferred Stock, any material changes in or affecting the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company which (i) make any statement in the SEC Documents false
or misleading or (ii) are not disclosed in the SEC Documents. In such event or
if

8

--------------------------------------------------------------------------------

during such time any event shall occur as a result of which it is necessary, in
the reasonable opinion of any of the Company, its counsel, the Initial Purchaser
or counsel for the Initial Purchaser, to amend or supplement the SEC Documents
in order that the SEC Documents not include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in the light of the circumstances then existing, the
Company shall forthwith amend or supplement the SEC Documents by preparing and
furnishing to the Initial Purchaser an amendment or amendments of, or a
supplement or supplements to, the SEC Documents (in form and substance
satisfactory in the reasonable opinion of counsel for the Initial Purchaser) so
that, as so amended or supplemented, the SEC Documents shall not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances, not
misleading.

        (b)    Blue Sky Qualifications.    The Company shall use its best
efforts, in cooperation with the Initial Purchaser, to qualify the Preferred
Stock for offering and sale under the applicable securities laws of such states
and other jurisdictions (domestic or foreign) as the Initial Purchaser may
designate and to maintain such qualifications in effect for a period of not less
than one year from the date of this Agreement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify or register as a foreign partnership or as a dealer in securities
in any jurisdiction in which it is not so qualified or registered, or provide
any undertaking or make any change in its Charter or by-laws that the Board of
Directors of the Company reasonably determines to be contrary to the best
interests of the Company or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Preferred Stock have been so qualified or registered,
the Company shall file such statements and reports as may be required by the
laws of such jurisdiction to continue such qualification in effect for a period
of not less than one year from the date of this Agreement.

        (c)    Rule 158.    The Company shall timely file such reports pursuant
to the 1934 Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide the benefits contemplated by, the last paragraph of
Section 11(a) of the 1933 Act.

        (d)    Reporting Requirements.    The Company, during the period when
the shares of Preferred Stock are outstanding and are "restricted securities"
within the meaning of Rule 144(a)(3) under the 1933 Act, shall file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the 1934 Act Regulations.

        (e)    Qualification as a REIT.    The Company shall use its best
efforts to continue to meet the requirements to qualify as a REIT under the
Code, subject to the fiduciary duties of the Board of Directors of the Company
to direct the management of the business of the Company in the best interest of
the Company.

        (f)    Ratings.    If the Preferred Stock is still outstanding on
May 22, 2004 (the "Reset Date"), the Company shall take all reasonable action
necessary to enable Standard & Poor's Ratings Services ("S&P"), Moody's
Investors Service, Inc. ("Moody's") or any other nationally recognized
statistical rating organization, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the 1933 Act, to provide their respective
credit ratings of the Preferred Stock.

        (g)    Registration Rights Agreement.    The Company shall comply with
all of the terms and conditions of the Registration Rights Agreement.

        (h)    Liquidity.    During the period prior to the Reset Date, unless
and until the Preferred Stock is redeemed by the Company, the Company will
maintain a minimum liquidity amount equal

9

--------------------------------------------------------------------------------




to no less than the par amount of the Preferred Stock of $82,500,000 (the
"Liquidity Covenant"). The Liquidity Covenant can be satisfied through a
combination of cash and cash equivalents, marketable securities and/or any
withdrawn liquidity under any of the Company's existing credit facilities.

        SECTION 4.    Payment of Expenses.    

        (a)    Expenses.    The Company shall pay all expenses incident to the
performance of its obligations under this Agreement and the Registration Rights
Agreement, including (i) the preparation, printing and delivery to the Initial
Purchaser of this Agreement, the Registration Rights Agreement and such other
documents as may be required in connection with the offering, purchase, sale and
delivery of the Preferred Stock, (ii) the preparation, issuance and delivery of
certificates for the Preferred Stock to the Initial Purchaser, including any
transfer taxes, any stamp or other duties payable upon the sale, issuance and
delivery of the Preferred Stock to the Initial Purchaser in connection herewith,
(iii) the fees and disbursements of the Company's counsel, accountants and other
advisors or agents (including transfer agents and registrars), (iv) the
qualification of the Preferred Stock under state securities and real estate
syndication laws in accordance with the provisions of Section 3(b) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchaser in connection therewith and in connection with the
preparation, printing and delivery of a blue sky survey, (v) the fees charged by
nationally recognized statistical rating organizations for the rating of the
Preferred Stock, if applicable, and (vi) the reasonable fees and disbursements
of counsel for the Initial Purchaser.

        (b)    Termination of Agreement.    If this Agreement is terminated by
the Initial Purchaser in accordance with the provisions of Section 5(g) or
Section 9(a) hereof, the Company shall reimburse the Initial Purchaser for all
of their out-of-pocket expenses, including the reasonable fees and disbursements
of counsel for the Initial Purchaser.

        SECTION 5.    Conditions of Initial Purchaser's Obligations.    

        The obligations of the Initial Purchaser are subject to the accuracy of
the representations and warranties of the Company contained in Section 1 hereof
or in certificates of any officer of the Company delivered pursuant to the
provisions hereof, to the performance by the Company of their covenants and
other obligations hereunder, and to the following further conditions:

        (a)    Execution of Registration Rights Agreement.    At Closing Time,
the Company shall have executed and delivered the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A.

        (b)    Opinions of Counsel for Company.    At Closing Time, the Initial
Purchaser shall have received the favorable opinion, dated as of Closing Time,
of Clifford Chance US LLP, special counsel for the Company, in form and
substance satisfactory to counsel for the Initial Purchaser, to the effect set
forth in Exhibit B hereto, and the favorable opinion of Venable LLP, Maryland
counsel for the Company, in form and substance satisfactory to counsel for the
Initial Purchaser.

        (c)    Opinion of Counsel for Initial Purchaser.    At Closing Time, the
Initial Purchaser shall have received the favorable opinion, dated as of Closing
Time, of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Initial
Purchaser with respect to certain legal matters relating to this Agreement and
such other related matters as the Initial Purchaser may reasonably require. In
giving such opinion such counsel need not opine as to matters governed by the
laws of jurisdictions other than the law of the State of New York and the
federal law of the United States. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its subsidiaries and
certificates of public officials.

10

--------------------------------------------------------------------------------




        (d)    Officers' Certificate.    At Closing Time, there shall not have
been, since the date hereof or since the respective dates as of which
information is given in the SEC Documents, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Initial Purchaser shall have received a certificate of the Chief Executive
Officer of the Company and of the Chief Financial Officer of the Company, dated
as of Closing Time, to the effect that (i) there has been no such material
adverse change, (ii) the representations and warranties in Section 1(a) hereof
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time, as applicable, and (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Time.

        (e)    Maintenance of Rating.    If the Preferred Stock is still
outstanding at the Reset Date, the Preferred Stock shall be rated at least "Ba3"
by Moody's and "B+" by S&P, and the Company shall deliver to the Initial
Purchaser a letter dated the Reset Date, from each such rating agency, or other
evidence satisfactory to the Initial Purchaser, confirming that the Preferred
Stock has such ratings; and at the Closing Time, since the date of this
Agreement, there shall not have occurred a downgrading in the rating assigned to
any of the Company's other securities by any "nationally recognized statistical
rating organization," as that term is defined by the Commission for purposes for
Rule 436(g)(2) under the 1933 Act, and no such securities rating agency shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company's other securities.

        (f)    Additional Documents.    At Closing Time, counsel for the Initial
Purchaser shall have been furnished with such documents and opinions as they may
require for the purpose of enabling them to pass upon the issuance and sale of
the Preferred Stock as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Preferred Stock as herein
contemplated shall be satisfactory in form and substance to the Initial
Purchaser and counsel for the Initial Purchaser.

        (g)    Termination of this Agreement.    If any condition specified in
this Section 5 shall not have been fulfilled when and as required to be
fulfilled, this Agreement may be terminated by the Initial Purchaser by notice
to the Company at any time at or prior to the Closing Time, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 hereof, and except that Sections 1, 6 and 7 hereof shall survive any
such termination and remain in full force and effect.

        SECTION 6.    Indemnification.    

        (a)    Indemnification of the Initial Purchaser by the Company.    The
Company shall indemnify and hold harmless the Initial Purchaser and each person,
if any, who controls the Initial Purchaser within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act, (i) against any and all losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to attorneys' fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which they or any of them may
become subject under the 1933 Act, the 1934 Act or otherwise, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the SEC Documents, as originally filed or any
amendment thereof, or in any supplement thereto or amendment thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein,

11

--------------------------------------------------------------------------------

in the light of the circumstances under which such statements were made, not
misleading or (ii) against any and all losses, liabilities, claims, damages and
expenses whatsoever as incurred (including but not limited to attorneys' fees
and any and all expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) arising out of a breach by the Company of the representations and
warranties contained in Section 1 hereof. This indemnity agreement will be in
addition to any liability which the Company may otherwise have, including but
not limited to other liability under this Agreement.

        (b)    Actions against Parties; Notification.    Promptly after receipt
by an indemnified party under subsection (a) above of notice of any claims or
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the Company under such subsection, notify
the Company in writing of the claim or the commencement thereof (but the failure
so to notify the Company shall not relieve the Company from any liability which
it may have under this Section 6 to the extent that it is not materially
prejudiced as a result thereof and in any event shall not relieve it from any
liability that the Company may have otherwise than on account of the indemnity
agreement hereunder). In case any such claim or action is brought against any
indemnified party, and it notifies the Company of the commencement thereof, the
Company will be entitled to participate, at its own expense in the defense of
such action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from the
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided however, that counsel to the
Company shall not (except with the written consent of the indemnified party)
also be counsel to the indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the Company shall
not have employed counsel to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, (iii) the Company
does not diligently defend the action after assumption of the defense, or
(iv) such indemnified party or parties shall have reasonably concluded that
there may be defenses available to it or them which are different from or
additional to those available to the Company (in which case the Company shall
not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the Company. In no event shall the Company be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from its own counsel for all indemnified parties in connection with any
one action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. The Company shall
not, without the prior written consent of the Company, effect any settlement or
compromise of, or consent to the entry of judgment with respect to, any pending
or threatened claim, investigation, action or proceeding in respect of which
indemnity or contribution may be or could have been sought by an indemnified
party under this Section 6 or Section 7 hereof (whether or not the indemnified
party is an actual or potential party thereto), unless (x) such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such claim, investigation, action or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or any failure to act, by or on behalf of the indemnified party, and
(y) the Company confirms in writing its indemnification obligations hereunder
with respect to such settlement, compromise or judgment.

        SECTION 7.    Contribution.    In order to provide for contribution in
circumstances in which the indemnification provided for in Section 6 hereof is
for any reason held to be unavailable from the Company or is insufficient to
hold harmless a party indemnified thereunder, the Company and the

12

--------------------------------------------------------------------------------

Initial Purchaser shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claims asserted, but after deducting in the case of losses,
claims, damages, liabilities and expenses suffered by the Company, any
contribution received by the Company from persons, other than the Initial
Purchaser, who may also be liable for contribution, including persons who
control the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, officers of the Company who signed the applicable
SEC Documents and directors of the Company) as incurred to which the Company and
the Initial Purchaser may be subject, in such proportions as is appropriate to
reflect the relative benefits received by the Company and the Initial Purchaser
from the sale of the Preferred Stock contemplated herein or, if such allocation
is not permitted by applicable law, in such proportions as are appropriate to
reflect not only the relative benefits referred to above but also the relative
fault of the Company and the Initial Purchaser in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company shall be deemed to equal the total proceeds
from the sale of the Preferred Stock contemplated herein received by the Company
and (y) the relative benefits received by the Initial Purchaser shall be deemed
to equal the difference, if any, between (i) the total proceeds received by the
Initial Purchaser upon the resale of the Preferred Stock and (ii) the amount the
Initial Purchaser paid for the Preferred Stock pursuant to Section 2(a) hereof
(the relative benefits defined in this clause (y), the "Initial Purchaser
Relative Benefits"). The relative fault of each of the Company and of the
Initial Purchaser shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Initial Purchaser and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and the Initial Purchaser agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any judicial,
regulatory or other legal or governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 7, (i) the Initial Purchaser shall not be required to contribute
any amount in excess of the amount the Initial Purchaser Relative Benefits
exceed the amount of any damages which the Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each person, if any, who
controls the Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Initial Purchaser, and each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, each
officer of the Company who shall have signed the applicable SEC Documents and
each director of the Company shall have the same rights to contribution as the
Company, subject in each case to clauses (i) and (ii) of the immediately
preceding sentence. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 7 or otherwise.

13

--------------------------------------------------------------------------------

        SECTION 8.    Representations, Warranties and Agreements to Survive
Delivery.    

        All representations, warranties and agreements contained in this
Agreement or in certificates of officers of the Company or authorized
representatives of the Company submitted pursuant hereto or thereto shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of the Initial Purchaser or any controlling person, or by or on
behalf of the Company, and shall survive delivery of and payment for the
Preferred Stock.

        SECTION 9.    Termination.    

        (a)    Termination; General.    The Initial Purchaser may terminate this
Agreement, by notice to the Company, at any time after the date hereof and at or
prior to the Closing Time (i) if there has been, since the time of execution of
this Agreement or since the respective dates as of which information is given in
the SEC Documents, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if any domestic or
international event or act or occurrence has materially disrupted, or in the
opinion of the Initial Purchaser will in the immediate future materially
disrupt, the market for the Company's securities or securities in general; or
(iii) if trading on The New York Stock Exchange ("the NYSE") or The NASDAQ
National Market (the "NASDAQ") shall have been suspended or been made subject to
material limitations, or minimum or maximum prices for trading shall have been
fixed, or maximum ranges for prices for securities shall have been required, on
the NYSE or the NASDAQ or by order of the Commission or any other governmental
authority having jurisdiction; or (iv) if a banking moratorium has been declared
by any state or federal authority or if any material disruption in commercial
banking or securities settlement or clearance services shall have occurred; or
(v) if any downgrading shall have occurred in the Company's corporate credit
rating or the rating accorded the Company's debt securities or preferred stock
by any "nationally recognized statistical rating organization" (as defined for
purposes of Rule 436(g) under the 1933 Act) or if any such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company's debt securities or
preferred stock; or (vi) (A) if there shall have occurred any outbreak or
escalation of hostilities or acts of terrorism involving the United States or
there is a declaration of a national emergency or war by the United States or
(B) if there shall have been any other calamity or crisis or any change in
political, financial or economic conditions if the effect of any such event in
(ii) or (iii), in the judgment of the Initial Purchaser, makes it impracticable
or inadvisable to proceed with the sale and purchase of the Preferred Stock on
the terms and in the manner contemplated by this Agreement.

        (b)    Liabilities.    If this Agreement is terminated pursuant to this
Section 9, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and provided further that
Sections 1, 6, 7 and 8 hereof shall survive such termination and remain in full
force and effect.

        SECTION 10.    Default by the Company.    If the Company shall fail to
sell and deliver the Preferred Stock which the Company is obligated to sell
hereunder, then the Initial Purchaser may, at its option, by notice to the
Company, terminate this Agreement without any liability on the part of any
non-defaulting party except that the provisions of Sections 1, 4, 6, 7 and 8
hereof shall remain in full force and effect. No action taken pursuant to this
Section 10 shall relieve the Company so defaulting from liability, if any, in
respect of such default.

        In the event of a default by the Company as referred to in this
Section 10, each of the Initial Purchaser and the Company shall have the right
to postpone Closing Time for a period not exceeding seven days in order to
effect any required change in the SEC Documents or in any other documents or
arrangements.

14

--------------------------------------------------------------------------------


        SECTION 11.    Notices.    

        All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Initial Purchaser shall be directed to
the Initial Purchaser at Bear, Stearns & Co. Inc., 383 Madison Avenue, New York,
New York 10179, and notices to the Company shall be directed to iStar
Financial Inc., 1114 Avenue of the Americas, 27th Floor, New York, New York
10036.

        SECTION 12.    Parties.    

        This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors. Nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Initial Purchaser and the Company and their
respective successors and the controlling persons and officers and directors
referred to in Sections 6 and 7 hereof and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the parties hereto and thereto and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Preferred Stock from the Initial Purchaser shall be
deemed to be a successor by reason merely of such purchase.

        SECTION 13.    GOVERNING LAW AND TIME.    

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN SAID STATE. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

        SECTION 14.    Effect of Headings.    

        The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to the Company a counterpart hereof, whereupon
this Agreement, along with all counterparts, shall become a binding agreement
between the Initial Purchaser, and the Company in accordance with its terms.

        Very truly yours,
 
 
 
 
iSTAR FINANCIAL INC.
 
 
 
 
By:
 
/s/  CATHERINE D. RICE      

--------------------------------------------------------------------------------

Name:  Catherine D. Rice
Title:    Chief Financial Officer              


15

--------------------------------------------------------------------------------


CONFIRMED AND ACCEPTED,
    as of the date first
    above written:
BEAR, STEARNS & CO. INC.
By:
 
/s/  CHRIS O'CONNOR      

--------------------------------------------------------------------------------

Name:  Chris O'Connor
Title:    Authorized Signatory
 
 
 
 

16

--------------------------------------------------------------------------------

Schedule A

SUBSIDIARIES

767 STARS LLC 1001 East Palm, LLC 7555-7575 Colshire LLC Acquest Government
Holdings, L.L.C. Acquest Government Holdings II, LLC Acquest Holdings FC, LLC
ACRE CLS, LLC ACRE Dublin, LLC ACRE HPC, LLC ACRE IDG, LLC ACRE IDG Manager, LLC
ACRE Partners, LLC ACRE Seymour, LLC ACRE Simon, L.L.C. American Corporate Real
Estate, Inc. BM Center, LLC Corporate Technology Centre Associates LLC Corporate
Technology Centre Associates II LLC CTC Associates I, L.P. CTC Associates II,
L.P. CTC Associates I GenPar, LLC CTC Associates II GenPar, LLC CTL I
Maryland, Inc. FMAC Starfund, L.L.P. F/S Subsidiary, L.L.C. iStar 85 10th L/C
LLC iStar 100 LLC iStar 100 Management Inc. iStar 100 Riverview LLC iStar
200-300 LLC iStar 200-300 Management Inc. iStar 200-300 Riverview LLC iStar
Asset Receivables Trust iStar Asset Services, Inc. iStar BEST Finance LLC iStar
Bishops Gate LLC iStar Campbellsville LLC iStar CTL I, L.P iStar CTL I
GenPar, Inc. iStar DB Seller, LLC iStar D.C., Inc. iStar Denver Place, L.L.C.
iStar Dixon LLC iStar Eagle GenPar LLC iStar Eagle LP iStar Finance Sub 1000T
LLC iStar Finance Sub V LLC  


Sch. A-1

--------------------------------------------------------------------------------

iStar Fort Collins USGS LLC iStar Funding, LLC iStar GT GenPar, LLC iStar GT,
L.P. iStar Harborside LLC iStar Harborside Member LLC iStar Harrisburg Business
Trust iStar Harrisburg GenPar LLC iStar Harrisburg, L.P. iStar HQ 2003 LP iStar
HQ 2003 GenPar LLC iStar HQ 2003 Inc. iStar HQ I, Inc. iStar HQ I, L.P. iStar HQ
I GenPar, Inc. iStar HQ I Maryland, Inc. iStar HQ GT Illinois, Inc. iStar HQ
GT, Inc. iStar Las Vegas LLC iStar Merger Co. I iStar Merger Co. II iStar NG Gen
Par Inc. iStar NG LP iStar Operating, Inc. iStar Poydras, LLC iStar Preferred
Holdings, LLC iStar Real Estate Services, Inc. iStar Safeguard Preferred
Holdings LLC iStar San Jose, L.L.C. iStar Square 24 LLC iStar Sterling LLC iStar
Sunnyvale, LLC iStar Sunnyvale Partners, L.P. iStar Ventures, Inc. iStar
Ventures Direct Holdings, LLC iStar Walden, LLC MD3 Cayman L.P. NewPar, LLC
NewPar/New LLC P Funding, Inc. Red Lion G.P., Inc. RLH Partnership, LLP SFI I,
LLC SFT I, Inc. SFT II, Inc. SFT/RLH, Inc. SFT Starbonds Inc. SFT Venturer, LLC
SFT Whole Loans A, Inc. Starwood Financial Advisors II, LLC STARS I Corp.  

Sch. A-2

--------------------------------------------------------------------------------

STARS Investment I Corp. STW Holdings I, Inc. TriNet Concord Farms Partners III
Limited Partnerships TriNet Corporate Partners II, L.P. TriNet Corporate
Partners III, L.P. TriNet Corporate Realty Trust, Inc. TriNet Essential
Facilities III, Inc. TriNet Essential Facilities VII, Inc. TriNet Essential
Facilities VIIIR, Inc. TriNet Essential Facilities X, Inc. TriNet Essential
Facilities XI, Inc. TriNet Essential Facilities XII, Inc. TriNet Essential
Facilities XVIII, Inc. TriNet Essential Facilities XIX, Inc. TriNet Essential
Facilities XX, Inc. TriNet Essential Facilities XXIII, Inc. TriNet Essential
Facilities XXIV, Inc. TriNet Essential Facilities XXVI, Inc. TriNet Essential
Facilities XXVII, Inc. TriNet Essential Facilities XXVIII, Inc. TriNet Essential
Facilities XXIX, Inc. TriNet Management Operating Company, Inc. TriNet Milpitas
Associates, LLC TriNet Property Partners, L.P. TriNet Realty Capital, Inc.
TriNet Realty Investors I, Inc. TriNet Realty Investors II, Inc. TriNet Realty
Investors III, Inc. TriNet Realty Investors IV, Inc. TriNet Realty Investors
V, Inc. TriNet Sunnyvale Partners, L.P. W9/TriNet Poydras, LLC

Sch. A-3

--------------------------------------------------------------------------------

Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

(Please see attached copy of the Registration Rights Agreement.)

Exh. A-1

--------------------------------------------------------------------------------

Exhibit B

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 5(b)

(1)The SEC Documents and each amendment thereto (in each case, including the
documents incorporated by reference therein but not including the financial
statements and other financial information contained therein, as to which such
counsel need express no opinion) comply as to form in all material respects with
the applicable requirements of the 1933 Act, the 1934 Act, the 1933 Act
Regulations and the 1934 Act Regulations.

(2)Such counsel has no reason to believe that (other than the financial
statements and other financial information contained therein, as to which such
counsel need express no opinion) the SEC Documents, as of the dates of the
respective SEC Documents or the date of such opinion, included or includes any
untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(3)The Company and each of its "significant subsidiaries" (as defined in
Rule 1.02(w) of Regulation S-X under the 1934 Act) have been duly organized and
are validly existing as corporations in good standing under the laws of their
respective jurisdictions of incorporation and are duly qualified to transact
business as foreign corporations and are in good standing under the laws of all
other jurisdictions where such counsel has been advised that the failure to be
so qualified would amount to a material liability or disability to the Company
and its subsidiaries, taken as a whole; the Company and each of its significant
subsidiaries have full power and authority to own, lease and operate their
respective properties and assets and conduct their respective businesses as
described in the SEC Documents, and the Company has corporate power to enter
into this Agreement and the Registration Rights Agreement and to carry out all
the terms and provisions hereof and thereof and of the Preferred Stock to be
carried out by it; all of the issued and outstanding shares of capital stock of
each of the Company's significant subsidiaries, except as otherwise set forth in
the SEC Documents, are owned beneficially by the Company free and clear of any
perfected security interests or, to the best knowledge of such counsel, any
other security interests, liens, encumbrances, equities or claims, except for
pledges of subsidiary stock under debt instruments.

(4)The execution and delivery of the Agreement and the Registration Rights
Agreement have been duly authorized by all necessary corporate action of the
Company and the Agreement and the Registration Rights Agreement have been duly
executed and delivered by the Company.

(5)The shares of Preferred Stock to be purchased by the Initial Purchaser from
the Company have been duly authorized for issuance and sale to the Initial
Purchaser pursuant to the Purchase Agreement and, when issued and delivered by
the Company pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will be validly issued and
fully paid and non-assessable and no holder of the Preferred Stock is or will be
subject to personal liability by reason of being such a holder; the Preferred
Stock conforms to the provisions of the Articles Supplementary; and the relative
rights, preferences, interests and powers of the Preferred Stock are as set
forth in the Articles Supplementary relating thereto, and all such provisions
are valid under the laws of the State of Maryland.

(6)The Company has an authorized, issued and outstanding capitalization as set
forth in the SEC Documents; the shares of issued and outstanding capital stock
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable; and none of the outstanding

Exh. B-1

--------------------------------------------------------------------------------

shares of capital stock of the Company was issued in violation of the preemptive
or other similar rights of any securityholder of the Company.

(7)The issuance and sale of the Preferred Stock by the Company to the Initial
Purchaser is not subject to the preemptive or other similar rights of any
securityholder of the Company under the charter or bylaws of the Company or
Maryland law.

(8)The form of certificate used to evidence the Preferred Stock complies in all
material respects with all applicable statutory requirements and with any
applicable requirements of the charter and bylaws of the Company.

(9)No holder of securities of the Company has any right which has not been fully
exercised or waived to require the Company to register the offer or sale of any
securities owned by such holder under the 1933 Act in connection with the
registration statement to be filed under the Registration Rights Agreement.

(10)The Registration Rights Agreement has been duly authorized by the Company
and, when duly executed and delivered by the Company (assuming due
authorization, execution and delivery thereof by the Initial Purchaser), will be
a legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors' rights generally from time to time in effect and except
that any rights to indemnity or contribution thereunder may be limited by
federal and state securities laws and public policy considerations).

(11)The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement and the Registration Rights
Agreement and the Preferred Stock, the issuance, offering and sale of the
Preferred Stock to the Initial Purchaser by the Company pursuant to this
Agreement, the compliance by the Company with the other provisions of this
Agreement and the Registration Rights Agreement and the consummation of the
other transactions herein and therein contemplated, including the application of
the proceeds from the sale of the Preferred Stock to redeem the Company's
outstanding 93/8% Series B Cumulative Redeemable Preferred Stock and its 9.20%
Series C Cumulative Redeemable Preferred Stock, and the Company's right,
pursuant to the Articles Supplementary, to redeem the Preferred Stock at any
time prior to the Reset Date do not (x) require the consent, approval,
authorization, registration or qualification of or with any governmental
authority, except such as have been obtained or made (and specified in such
opinion) or such as may be required by the securities or Blue Sky laws of the
various states of the United States of America and other U.S. jurisdictions in
connection with resales of the Preferred Stock by the Initial Purchaser, or
(y) conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, lease or other material agreement or instrument, known to such counsel,
to which the Company or any of its significant subsidiaries is a party or by
which the Company or any of its significant subsidiaries or any of their
respective properties are bound, or the charter documents or by-laws of the
Company or any of its significant subsidiaries, or any statute or any judgment,
decree, order, rule or regulation of any court or other governmental authority
or any arbitrator known to such counsel and applicable to the Company or its
significant subsidiaries;

(12)The Company is not an "investment company" and, after giving effect to the
sale of the Preferred Stock to the Initial Purchaser and the application of the
proceeds therefrom, will not be an "investment company," as such term is defined
in the 1940 Act.

(13)Such counsel does not know of any legal or governmental proceedings pending
or threatened to which the Company or any of its subsidiaries is a party or to
which the property of the Company or any of its subsidiaries is subject that
would be required to be described in a prospectus pursuant

Exh. B-2

--------------------------------------------------------------------------------

to the 1933 Act that are not described in the SEC Documents, or any statutes,
regulations, contracts or other documents that would be required to be described
in a prospectus pursuant to the 1933 Act that are not described or incorporated
in the SEC Documents.

(14)Commencing with the Company's taxable year ended December 31, 1998, the
Company has been organized in conformity with the requirements for qualification
as a real estate investment trust ("REIT") under the Code, and its method of
operation, as described in the SEC Documents and set forth in the Company's
amended and restated charter, has enabled the Company to meet and, provided that
the Company continues to meet the applicable asset composition, source of
income, shareholder diversification, distribution, record keeping and other
requirements of the Code necessary for a corporation to qualify as a REIT, will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code.

(15)Assuming the accuracy of the representation of the Initial Purchaser in
Section 2(c) of the Agreement, no registration under the 1933 Act of the
Preferred Stock is required in connection with the sale of the Preferred Stock
to the Initial Purchaser as contemplated by this Agreement.

        In rendering any such opinion, such counsel may rely, as to matters of
fact, to the extent such counsel deems proper, on certificates of responsible
officers of the Company and public officials and, as to matters involving the
application of laws of any jurisdiction other than the State of New York or the
United States or the General Corporation Law of the State of Delaware, to the
extent satisfactory in form and scope to counsel for the Underwriter, upon the
opinion of Venable LLP.

Exh. B-3

--------------------------------------------------------------------------------



QuickLinks


PURCHASE AGREEMENT
